DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 1 within claims 1 and 10 in the reply filed on 1/03/2022 is acknowledged.
Claim Rejections - 35 USC § 112
Claims 1 and 10 and their dependent claims 8, 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation “estimating a respiratory mechanics index from one or more respiratory system parameters estimated from measurements acquired by the respiratory sensors during or after the pause interval, and triggering a pause maneuver in response to detecting a change in the estimated respiratory mechanics index”. It appears that “triggering a pause maneuver” is actually directed to a subsequent pause maneuver (since the claim already recites performing one during the estimation of the respiratory mechanics index) – therefore is unclear when the “a change” is to be determined, since the respiratory mechanics index is only estimated during or after a pause interval, which is a part of the pause maneuver itself. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 7-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jafari et al. (US 2010/0236553 A1) in view of Angelico et al. (US US 2014/0048072 A1) and in further view of Al-Rawas et al. (US 8,728,002 B2). 
Regarding claim 1, Jafari discloses a ventilation device comprising: a mechanical ventilator (ventilator 20, Figure 1); respiratory sensors configured to acquire measurements of respiratory variables including at least measurements of airway pressure and airway flow (pressure and flow sensors, Paragraph 0028); an electronic processor (processor 56, Figure 1); and a non-transitory storage medium (the memory 58 is a computer-readable storage media, Paragraph 0026, Figure 1) storing instructions readable and executable by the electronic processor to perform a ventilation method including (The memory 54 is computer-readable storage media that stores software that is executed by the processor 56 and which controls the operation of the ventilator 20, Paragraph 0026): operating the mechanical ventilator to provide mechanical ventilation controlled using measurements acquired by the respiratory sensors (“controller 50 issues commands to pneumatic system 22 in order to control the breathing assistance provided to the patient by the ventilator. The specific commands may be based on inputs received from an operator, the patient 24, the pneumatic system 22 and pressure/flow sensors", Paragraph 0027-0028), performing a pause maneuver (“The stabilization operation 506 and the pause maneuver”, Paragraph 0069 and Figure 5), and estimating a respiratory mechanics index from one or more respiratory system parameters estimated from measurements acquired by the respiratory sensors during or after the pause interval, (“The stable pressure observed during the maintain stable condition operation 508 is then used to calculate the leak-compensated compliance in a lung compliance calculation operation 510”, Paragraph 0074 and Figure 5),  and triggering a pause maneuver in response to detecting a change in the estimated respiratory mechanics index (ventilator may perform method 500 comprising a pause maneuver operation 506/508 upon the detection of a respiratory event, Paragraph 0066). 
Jafari does not specifically state closing an inhalation or exhalation valve during the pause maneuver, and is silent on the triggering further comprises estimating the respiratory mechanics index by computing a time constant of a decay of airway flow measured by the respiratory sensors during an exhalation phase of a breath, detecting the change in the estimated respiratory mechanics index as a detected change in the time constant computed over successive breaths, and triggering a pause maneuver in response to the detected change in the time constant over successive breaths.
Although Jarfari teaches performing a pause maneuver (stabilization operation 506, Paragraph 0072) in which the lung flow is practically zero (Paragraph 0071), it is unclear if there is a closing of the inhalation or exhalation valves. However, Angelico teaches an analogous ventilator monitoring system (abstract) that specifically teaches closing both the inhalation and exhalation valves during the pause maneuver in 
In regards to estimating the respiratory mechanics index by computing a time constant of decay of airflow, Al-Rawas teaches estimating the respiratory mechanics index by computing a time constant of a decay of airway flow measured by the respiratory sensors during an exhalation phase of a breath (estimating pulmonary mechanics by computing an expiratory time constant derived from the exhalation portion of a pressure/flow waveform with pressure/flow data retrieved from sensors, abstract and Column 6, Lines 53-55), detecting the change in the estimated respiratory mechanics index as a detected change in the time constant computed over successive breaths (“expiratory time constant values may vary with flow rate”, Column 8 lines 14-15); estimates of the expiratory time constant for multiple breaths can be averaged or median filtered to provide a better estimate of the time constant for a region of breaths, Column 8 lines 1-3 – therefore the system is configured for capturing changes in time constant over a series of breaths). 
Al-Rawas does not specifically state the time constant being used to trigger a pause maneuver, however a change in the calculated time constant caused by a change in flow rate which would detect a condition such as sleep apnea (Column 8 line 14-15), which could be used to provide an accurate detection of a respiratory event, such as apnea detection (Column 11, lines 1-5). 

Regarding claim 7, Jafari in view of Angelico and Al-Rawas teach the ventilation device of claim 1, with Jafari further teaching wherein the operating the mechanical ventilator to provide mechanical ventilation comprises: operating the mechanical ventilator to provide mechanical ventilation using a proportional assist ventilation (PAV) mode (“configured to operate in a proportional assist mode”, Abstract), and a pressure controlled ventilation (PCV) mode (ventilator is providing respiratory gas under a pressure-controlled (PCV) inspiration mode (Paragraph 0066 of Jafari). 
	Regarding claim 8, Jafari in view of Angelico and Al-Rawas teach the ventilation device of claim 1, with Jafari further teaching wherein the operating of the mechanical ventilator to provide mechanical ventilation is further controlled using the one or more respiratory system parameters estimated from measurements acquired by the respiratory sensors during or after the pause interval (respiratory data obtained from pause maneuver via the pressure/flow sensors is provided to the control module 718,  with the control module 718 controlling the operation of the ventilator, Paragraph 0088-0089). 
	Regarding claim 9, Jafari in view of Angelico and Al-Rawas teach the ventilation device of claim 1, with Jafari further teaching a display (display 59, Figure 1); wherein the one or more respiratory system parameters estimated from measurements acquired by the respiratory sensors during or after the pause interval include a respiratory resistance and a respiratory compliance (“The stable pressure observed during the maintain stable condition operation 508 is then used to calculate the leak-compensated compliance in a lung compliance calculation operation 510”, Paragraph 0074; and “subsequent resistance calculation operation 512”; Paragraph 0079 and Figure 5). Although Jafari teaches a display (display 59, Figure 1), Jafari does not specifically state displaying the respiratory resistance and a respiratory compliance on the display. Moreover, the limitation pertaining to an information which is displayed is taken to be a non-functional descriptive material. Hence, this limitation does not carry patentable weight.
	However, Angelico also teaches a display (display 122, Figure 1) that is configured to display information regarding both compliance and resistance on the display (see Table 1 indicating what conditions will appear on the display – including both fluctuations in resistance and compliance). 
	Therefore, it would have been obvious at the time of invention to modify the system of Jafari to include displaying resistance and compliance information on the display, as taught by Angelico, as this would provide the clinician with useful information such as an increase or decrease in either resistance or compliance and possibly prompt the clinician to adjust ventilator settings accordingly. 
	Regarding claim 10, Jafari discloses a non-transitory storage medium (memory 54, Figure 1) storing instructions readable and executable by an electronic processor to perform operations including (The memory 54 is computer-readable storage media that stores software that is executed by the processor 56 and : operating a mechanical ventilator to provide mechanical ventilation (“controller 50 issues commands to pneumatic system 22 in order to control the breathing assistance provided to the patient by the ventilator. The specific commands may be based on inputs received from an operator, the patient 24, the pneumatic system 22 and pressure/flow sensors", Paragraph 0027-0028), performing a pause maneuver (“The stabilization operation 506 and the maintain stable condition operation 508 may sometimes be referred to collectively as a pause maneuver”, Paragraph 0069 and Figure 5), monitoring an estimated respiratory mechanics index based on at least one of airway flow and airway pressure measured by respiratory sensors over successive breaths (“The ventilator may estimate patient lung resistance and lung compliance, approximately every four to ten breaths”, Paragraph 0003), and triggering a pause maneuver in response to detecting a change in the estimated respiratory mechanics index over successive breaths (ventilator may perform method 500 comprising a pause maneuver operation 506/508 upon the detection of a respiratory event, Paragraph 0066).
Jafari does not specifically state closing an inhalation or exhalation valve during the pause maneuver, and is silent on the triggering further comprises estimating the respiratory mechanics index by computing a time constant of a decay of airway flow measured by the respiratory sensors during an exhalation phase of a breath, detecting the change in the estimated respiratory mechanics index as a detected change in the time constant computed over successive breaths, and triggering a pause maneuver in response to the detected change in the time constant over successive breaths.

Although Jarfari teaches performing a pause maneuver (stabilization operation 506, Paragraph 0072) in which the lung flow is practically zero (Paragraph 0071), it is unclear if there is a closing of the inhalation or exhalation valves. However, Angelico teaches an analogous ventilator monitoring system (abstract) that specifically teaches closing both the inhalation and exhalation valves during the pause maneuver in order to estimate respiratory parameters such as resistance and compliance (Paragraph 0080). Therefore, it would have been obvious at the time of invention to close the inhalation and exhalation valves during the pause maneuver, as evidenced by Angelico, in order to achieved the near zero-flow condition during the stabilization operation described by Jarfari.
In regards to estimating the respiratory mechanics index by computing a time constant of decay of airflow, Al-Rawas teaches estimating the respiratory mechanics index by computing a time constant of a decay of airway flow measured by the respiratory sensors during an exhalation phase of a breath (estimating pulmonary mechanics by computing an expiratory time constant derived from the exhalation portion of a pressure/flow waveform with pressure/flow data retrieved from sensors, abstract and Column 6, Lines 53-55), detecting the change in the estimated respiratory mechanics index as a detected change in the time constant computed over successive breaths (“expiratory time constant values may vary with flow rate”, Column 8 lines 14-15); estimates of the expiratory time constant for multiple breaths can be 
Al-Rawas does not specifically state the time constant being used to trigger a pause maneuver, however a change in the calculated time constant caused by a change in flow rate which would detect a condition such as sleep apnea (Column 8 line 14-15), which could be used to provide an accurate detection of a respiratory event, such as apnea detection (Column 11, lines 1-5). 
Therefore, it would have been obvious at the time of invention to use the change in the expiratory time constant, as taught by Al-Rawas, as a means of accurately detecting a respiratory event. It directly follows the modified respiratory system of Jafari would then trigger a pause maneuver based on the calculated change of the time constant, as this would provide a means of detecting a respiratory event. 
	Regarding claim 16, Jafari teaches the non-transitory storage medium of claim 1 (The memory 54 is computer-readable storage media, Paragraph 0026), wherein operating the mechanical ventilator to provide mechanical ventilation comprises: operating the mechanical ventilator to provide mechanical ventilation using a proportional assist ventilation (PAV) mode (“configured to operate in a proportional assist mode”, Abstract).
Regarding claim 17, Jafari teaches the non-transitory storage medium of claim 1 (The memory 54 is computer-readable storage media, Paragraph 0026), wherein operating the mechanical ventilator to provide mechanical ventilation further comprises adjusting a ventilator setting of the mechanical ventilator based on the one or more respiratory system parameters estimated from measurements acquired by the respiratory sensors during or after the pause interval (respiratory data obtained from pause maneuver via the pressure/flow sensors is provided to the control module 718,  with the control module 718 controlling the operation of the ventilator by adjusting the pressure and flow of gas in the ventilator circuit; Paragraph 0087-0089). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7427.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/SARAH B LEDERER/Examiner, Art Unit 3785            

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785